RESOLUCIÓN
Atendidas la Moción Solicitando Permiso para Asumir la Representación del Querellado, suscrita por el Ledo. Fernando L. Torres Ramírez, así como la Solicitud de Reconsideración y Reinstalación, presentada por el querellado de epígrafe, se reinstala al licenciado De Hoyos Beau-champ al ejercicio de la profesión legal y de la notaría.

Se apercibe al licenciado De Hoyos Beauchamp que en lo 
*751
sucesivo deberá cumplir rigurosamente con las responsabilidades que le impone el ejercicio de la notaría.


Notifíquese vía facsímile y por teléfono.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo